IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


EDITH GUERRERO JACOBO, as
Administrator for the ESTATE OF
JUDITH ALEJANDRA LOPEZ                         No. 74341-4-1
GUERRERO,

                      Respondent,              DIVISION ONE

      v.

                                               UNPUBLISHED OPINION
PETERSON WAMPOLD ROSATO
LUNA & KNOPP, P.S., a Washington
corporation,

                      Appellant.               FILED:     FEB    8 2016


      Per Curiam. Based on the parties' settlement of their dispute, appellant Peterson

Wampold Rosato Luna & Knopp, P.S., has moved to vacate the trial court's findings of

fact and conclusions law and judgment and to dismiss the appeal. Respondent Edith

Jacobo has filed an answer agreeing with the proposed resolution. Accordingly, we

grant the motion, vacate the findings of fact and conclusions of law and judgment, and

dismiss the appeal.

      Vacated and dismissed.



                                        FOR THE COURT:


                                            TVic/K* y j             v\

                                               £/ (t^t^

                                                    -md!/                       cz




                                                                                en